I concur in the judgment and opinion, but would add that I cannot agree with the suggestion that common-law marriages no longer be recognized. The ultimate philosophical question, as I see it, is should we have laws which reflect the way we want people to behave, or should we have laws which reflect the way they actually behave? Some common-law marriages are of long duration, and have brought stability and happiness into the lives of the *Page 722 
parties. Whatever the reason parties do not chose a ceremonial marriage, the unmistakable fact of life is that there are many long-term common-law marriages, which are real marriages in every sense of the word.
Common-law marriages occasionally cause a problem for the courts which have to decide whether or not a common-law marriage, in fact, exists. This is not a major problem for the courts, particularly in light of the clear standards for deciding such a case as set out in the majority opinion.
If we refuse to recognize these kinds of marriages, we will often work a terrible injustice. A woman may have lived with a man for forty years, held herself out as his wife, borne his children, helped him through the bad times, celebrated the good times, and done everything a good and faithful wife might have done. But when he dies, we will ignore the fact of their life together, deny her survivor benefits, her right to share in his estate, even her right to bury him, for in the eyes of the law, this helpmate of a lifetime is only a legal stranger. We will do all this and call it just, solely so a court can avoid having to decide, every now and then, a close case such as we have here.
The issue is not whether common-law marriages are antiquated, because we still get them regularly. The question is whether we will continue to have the common decency to recognize them.
One final comment is needed on the rationale mentioned by Justice Brown in Nestor, supra, that common-law marriages were recognized because of the shortage of clergy in a frontier society. This is mistaking the rationale for the reason.
There was, of course, no common-law marriage at common law. As the American system of justice was developing, it made a deliberate attempt to differentiate itself from the English common law, particularly in those areas which were regarded as unjust, e.g., the rule of primogeniture, or the standard for adverse possession. With each break from the common law, a rationale was given, but looking to the rationale provides no insight into the underlying reason for the break.
The adoption of the doctrine of a common-law marriage is typical. The rationale used for common-law marriages was that frontier society was widely scattered and thus it was difficult to obtain a ceremonial marriage. While this may have been a good rationale, it is hardly in accord with the real circumstances of frontier life.
While it is true that frontier society was widely scattered, the pioneers were not anti-social and indeed had an active social life of various gatherings on certain occasions throughout the year. Everybody would come to one place to party, and the presence of preachers or civil officials empowered to perform *Page 723 
marriages was common. It was not all that difficult to get married, if one had a mind to do it.
But some people did not. Recognizing that frontier people were an independent sort, that personal independence was a touchstone of the American dream, and recognizing that not recognizing an otherwise valid marriage would work an injustice, the concept of a common-law marriage was adopted. The rationale used was the shortage of preachers, and the difficulty of travel, a rationale which would readily come to the mind of the circuit riding judge.
If we are to reject the concept of common-law marriage, we should not use the inappropriateness of an outdated rationale as a substitute for reasoning. If we are to do away with common-law marriages, we must do so only if we reject the reasons that convinced the early American courts to adopt it. There were good reasons then, and there are good reasons now, for the idea of a valid common-law marriage. Justice Brown's argument against common-law marriage is both bad history and bad law.